Citation Nr: 0125516	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  00-11 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for hallux valgus with 
right ventral foot pain, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for right malleolus 
fracture, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
RO which denied the benefits sought on appeal.  In 
August 2001, the veteran testified at a videoconference 
hearing before a member of the Board.

In a written statement of May 2001, the veteran requested a 
waiver of recovery of indebtedness.  This issue has not yet 
been addressed by the RO and is consequently referred to the 
RO for appropriate action.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, et seq. (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  On remand, the RO should 
undertake any action deemed necessary to ensure that the 
requirements of the new law have been satisfied.  That action 
should include, among other things, further development of 
the medical evidence.  This is required because the medical 
evidence of record is inadequate for determining whether the 
veteran's service-connected right ankle and right foot 
disabilities warrant higher ratings.  Given the veteran's 
arguments that his service-connected disabilities have 
worsened, that he experiences chronic pain, and greater 
functional loss upon prolonged use of his joints, further 
evidentiary development is required.  This is so because the 
available medical evidence does not contain sufficient 
information relating to application of 38 C.F.R. §§ 4.40, 
4.45 (2001).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that, when evaluating joints on the basis of 
limited motion, VA has a duty to determine whether the joint 
in question exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2001).  The Court has indicated that these determinations 
should be made by an examiner and should be portrayed by the 
examiner in terms of the additional loss in range of motion 
due to these factors (i.e., in addition to any actual loss in 
range of motion noted upon clinical evaluation).  DeLuca, 
supra.  

The veteran was examined in December 1999 for the purpose of 
assessing the extent of all functional limitations caused by 
service-connected right ankle and right foot disabilities.  
However, the full extent of impairment of each service-
connected disability at issue, especially with repeated or 
prolonged use, is not clear from the report of that 
examination.  Although the examiner indicated that the 
veteran's right ankle problems caused moderate functional 
loss, a DeLuca-type assessment was not set forth with respect 
to the veteran's overall functional loss of the right foot.  

Moreover, the medical evidence and the veteran's August 2001 
testimony indicate that his service-connected disabilities 
may have worsened since the December 1999 VA examination.  VA 
outpatient treatment reports show that, in April 2001, the 
veteran was given an ankle brace, something that he did not 
wear in December 1999.  During his videoconference hearing in 
August 2001, the veteran testified that he now has to wear 
special orthopedic shoes, also something that he did not wear 
in December 1999.  Based on a review of the record, the Board 
finds that a new examination in necessary to determine 
whether the veteran's service-connected right ankle and right 
foot disabilities warrant higher ratings.  The Court has held 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

To ensure that VA has met its duty to assist, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) are fully 
satisfied.

2.  Among the actions taken to satisfy 
the requirements of the new law, the RO 
should ask the veteran to provide 
information regarding any records of 
current treatment for his service-
connected right ankle and right foot that 
have not already been made part of the 
claims file.  The RO should assist the 
veteran in obtaining evidence as required 
by the VCAA and implementing regulations.  
If records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA orthopedic 
examination.  The claims folder, along 
with all additional evidence obtained 
pursuant to the instructions above, 
should be made available to the examiner 
for review.  Any indicated studies should 
be accomplished, including x-ray studies.  
The examiner should make all findings 
necessary to determine the current 
severity of service-connected right ankle 
and right foot disability.  See DeLuca, 
supra.  All orthopedic dysfunction due to 
service-connected disability should be 
set forth in detail.  The examiner should 
record the range of motion observed on 
clinical evaluation, in terms of degrees.  
If there is clinical evidence of pain on 
motion, the examiner should indicate the 
degree of motion at which such pain 
begins.  Any pain with motion should be 
noted.  The examiner should indicate 
whether the veteran's right ankle and 
right foot exhibit instability, weakened 
movement, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc., and should equate 
the combined effects of all of these 
problems to "moderate," or "marked" 
limitation of motion of the ankles, or to 
"moderate," "moderately severe," or 
"severe" foot injury, whichever 
description best portrays the veteran's 
overall functional disability.  If the 
examiner finds that the veteran's 
functional losses are best equated to 
loss of use of the foot as contemplated 
by 38 C.F.R. § 4.63 (2001) (no effective 
function remains other than that which 
would be equally well served by an 
amputation stump with use of a suitable 
prosthetic appliance), this should be 
affirmatively stated.  It should also be 
noted whether there is loose motion, 
requiring a brace.  Additionally, the 
examiner should indicate whether the 
veteran has right ankle arthritis or 
instability, and if so, the degree of 
impairment caused thereby should be 
explained in detail.  (The rationale for 
all medical opinions should be set 
forth.)

4.  The RO should ensure that any 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  Following completion of any 
additional development required by the 
VCAA, the RO should re-adjudicate the 
claims in accordance with all applicable 
laws and regulations, including the VCAA 
and the implementing regulations.  If any 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to obtain clarifying 
information and comply with adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


